       Case 9:18-cv-00139-DWM Document 21 Filed 12/05/18 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


WESTERN ORGANIZATION OF                            CV 18–139–M–DWM
RESOURCE COUNCILS,

             Plaintiff,
                                                            ORDER
       vs.

RYAN ZINKE, et al.,

             Defendants.


      Defendants having moved to amend the briefing schedule in this case,

      IT IS ORDERED that Defendants’ motion (Doc. 19) is GRANTED. The

following schedule will govern Plaintiff’s pending motion for preliminary

injunction and Defendants’ to-be filed motion to dismiss:

      (1)    By December 17, 2018, Defendants shall file their renewed motion to

dismiss the amended complaint and combined brief in support of their motion to

dismiss and in opposition to Plaintiff’s motion for a preliminary injunction. The

combined brief may not exceed 9,000 words.

      (2)    By December 31, 2018, Plaintiff shall file a combined brief in

response to Defendants’ motion to dismiss and in reply in support of its motion for

preliminary injunction. The combined brief may not exceed 7,500 words.

      (3)    By January 9, 2019, Defendants shall file a reply brief in support of
                                         1
       Case 9:18-cv-00139-DWM Document 21 Filed 12/05/18 Page 2 of 2



their motion to dismiss. The reply brief may not exceed 3,500 words.

      IT IS FURTHER ORDERED that both motions are set for hearing on

January 16, 2019, at 1:30 p.m. The already scheduled preliminary pretrial

conference will immediately follow. Each side will be given thirty (30) minutes of

argument.

      DATED this 5th day of December, 2018.




                                        2
